Citation Nr: 1042923	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  04-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus type 
II, to include as secondary to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Carnell Johnson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to December 
1966.  He also served in the United States Air Force Reserves 
from January 1967 to January 1969 and in the North Carolina Air 
National Guard from March 1977 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, 
North Carolina, that denied the Veteran's claims for service 
connection for an acquired psychiatric disorder, to include PTSD, 
and diabetes mellitus type II, to include as secondary to 
exposure to herbicide agents.  The Board remanded these claims 
for additional development in April 2006 and January 2009.  

In December 2008, the Veteran testified at a central office 
hearing in Washington, DC, over which the undersigned Acting 
Veterans Law Judge presided.  A transcript of the hearing has 
been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO for 
additional development.





FINDING OF FACT

The Veteran's diabetes mellitus type II first manifested many 
years after service and is not related to his service or any 
aspect thereof, including exposure to herbicide agents.  


CONCLUSION OF LAW

The Veteran's diabetes mellitus type II was not incurred in or 
aggravated by his active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 
3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection for certain chronic diseases, such as diabetes 
mellitus, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d). 

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain herbicide 
agents.  In the case of such a Veteran, service connection for 
disorders will be rebuttably presumed if they are manifest to a 
compensable degree at any time after service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  This 
presumption of service connection may be rebutted by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 
C.F.R. § 3.307(d) (2010).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).   

The Veteran contends that in addition to his period of active 
duty from January 1963 to December 1966, his Air Force Reserve 
unit served in Vietnam from 1968 to 1969, and that he was exposed 
to herbicides during that period of active service.  However, a 
July 2010 response from the National Personnel Records Center 
indicated that the Veteran had no additional periods of active 
service other than his period of service from January 1963 to 
December 1966.  The Veteran also alleges that he supported 
Operation ARC LIGHT and was exposed to herbicides when flying 
over areas of Vietnam that had recently been treated with 
herbicides.  The Veteran has submitted a November 1965 Temporary 
Duty Order in which he was directed to be deployed to Vietnam for 
approximately 130 days to support Operation ARC LIGHT.  He also 
provided information showing that Operation ARC LIGHT was the 
operation name for the high altitude bombing of both North and 
South Vietnam using B-52 bombers.  However, presumptive service 
connection based on herbicide exposure during the Vietnam Era 
requires "a service member's presence at some point on the 
landmass or the inland waters of Vietnam." See Haas v. Peake, 525 
F.3d 1168, 1197 (Fed. Cir. 2008) (stating that a Veteran claiming 
exposure to herbicides while his Naval ship traveled near the 
Vietnamese coast is not entitled to the benefit of the 
presumptions set forth in 38 U.S.C.A. § 1116, which are limited 
to those who "served in the Republic of Vietnam").  Even assuming 
arguendo that the Veteran did participate in Operation ARC LIGHT, 
the Board finds that the evidence of record, including the 
Veteran's service personnel records, does not reflect that he was 
ever physically present in Vietnam during his period of service.  
Thus, the Veteran in this case cannot be afforded the presumption 
of exposure to Agent Orange during his service in Vietnam.  
Therefore, the Board finds that service connection for diabetes 
mellitus type II due to a presumption of being related to 
exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e). 

Having determined that the Veteran is not entitled to presumptive 
service connection, the Board must now evaluate whether the 
Veteran is entitled to service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the 
Veteran's Dioxin and Radiation Exposure Compensation Standards 
Act, Pub. L. No. 98-542, 98 Stat. 2724, 2727-29 (1984) does not 
preclude a Veteran from establishing service connection with 
proof of actual direct causation).      

The Veteran's available service treatment records are largely 
illegible.  However, the physician's summary and elaboration of 
all pertinent data in an October 1966 separation examination 
report shows that the Veteran denied all medical and surgical 
history of significance other than childhood mumps and cramps, of 
which there were no complications or sequelae.  There was no 
evidence of a diagnosis of diabetes mellitus type II on 
separation.  The Board therefore finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  The veteran's 
separation physical examination report is highly probative as to 
the Veteran's condition at the time of his release from active 
duty, as it was generated with the specific purpose of 
ascertaining his then-physical condition, as opposed to his 
current assertion proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of Evidence 
may be appropriate if it assists in the articulation of the 
reasons for the Board's decision).  

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection for diabetes mellitus type 
II.  38 C.F.R. § 3.303(b).  

The first objective post-service evidence of diabetes mellitus is 
an August 1997 VA medical report where the Veteran was diagnosed 
with a new onset of diabetes mellitus type II.  

Post-service VA and private medical records dated from August 
1998 to July 2010 show that the Veteran received intermittent 
treatment for diabetes mellitus type II.  He was treated with 
medication and also given a special diabetic diet to follow in 
order to control his weight.  At no time did any treating 
provider relate the Veteran's diabetes mellitus type II to his 
period of active service.  

The Veteran testified before the Board at a central office 
hearing in December 2008.  Testimony revealed, in pertinent part, 
that the Veteran was first diagnosed with diabetes in 1998 or 
1999.  He testified that he started taking medication for 
diabetes at that time and that he has continued to do so.  He 
reported that he did not have diabetes during his period of 
service.  He asserted that his diabetes was due to his exposure 
to herbicides in Vietnam.  He stated that one of his physicians 
thought that his diabetes may have been due to an accident he had 
in service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between active service and current 
complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the 
Board finds that the evidence does not establish a medical nexus 
between active service and the Veteran's diabetes mellitus type 
II.  Thus, service connection for diabetes mellitus type II is 
not warranted.  

The first objective post-service evidence of diabetes mellitus 
type II is in August 1997, approximately 31 years after his 
separation from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, 
because the competent evidence does not show that the Veteran had 
service on the landmass or the inland waters of Vietnam, 
presumptive service connection for diabetes mellitus type II is 
not warranted.  

The Veteran contends that his current diabetes mellitus type II 
is related to his active service.  However, as a layperson, the 
Veteran is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker, 10 Vet. App. at 
67.  Therefore, the Veteran can testify to that which he is 
competent to observe, such as weight gain, but he is not 
competent to provide a medical diagnosis for any diabetes 
mellitus or to relate any diabetes mellitus medically to his 
active service.
  
The weight of the medical evidence indicates that the Veteran's 
diabetes mellitus type II began many years after service and was 
not caused by any incident of service.  The Board concludes that 
the diabetes mellitus type II was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003, March 2003, 
and May 2006; rating decisions in April 2003 and September 2003; 
a statement of the case in March 2004; and supplemental 
statements of the case in June 2007 and June 2008.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the August 2010 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
not obtained a medical examination because there is no competent 
evidence that the Veteran's diabetes mellitus type II is the 
result of any event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2010).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of the 
law.


ORDER

Service connection for diabetes mellitus type II is denied.  


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

VA has recently amended its rules for adjudicating disability 
compensation claims for PTSD contained at 38 CFR § 3.304(f) to 
relax the evidentiary standard for establishing the required in-
service stressor in certain cases.  This revision adds to the 
types of claims the VA will accept through credible lay testimony 
alone, as being sufficient to establish occurrence of an in-
service stressor without undertaking other development to verify 
a service member's account.  VA's specific PTSD regulation, 
§ 3.304(f), previously only authorized VA to accept statements 
from service members who served in combat, as denoted by combat-
related awards or decorations or other evidence sufficient to 
establish participation in combat, as sufficient to accept the 
occurrence of the claimed in-service stressor.  

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  The following 
provisions apply to claims for service connection of PTSD 
diagnosed during service or based on the specified type of 
claimed stressor:

(3)  If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a service member experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the service 
member's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Because there has been a change in the regulations, and since it 
is unclear whether the Veteran and his accredited representative 
have been given notice of these changes, the claim will be 
returned to the RO/AMC so that the RO/AMC may inform the Veteran 
of these changes and how they affect his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC must review once again the 
entire claims file and ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159 (2010) 
are fully complied with and satisfied as to 
the issue on appeal.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue on 
appeal.  The RO/AMC must specifically 
inform the Veteran and his accredited 
representative of the change in the law 
concerning PTSD claims, and a copy of the 
letter notifying the appellant must be 
included in the claims file for review.  
 
2.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor or 
stressors.  The RO/AMC must specifically 
render a finding as to whether the record 
establishes the existence of a stressor or 
stressors.  Moreover, the RO/AMC must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO/AMC should address 
any credibility questions raised by the 
record and it must take into account the 
Court's Pentecost [v Principi, 16 Vet. App. 
124 (2004)] pronouncements.

3.  The RO/AMC should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. 

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the Veteran 
and the Veteran's representative should be 
provided a Supplemental Statement of the 
Case.  The Supplemental Statement of the 
Case must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
The RO/AMC should specifically discuss in 
the Supplemental Statement of the Case the 
applicability of Pentecost and the new PTSD 
regulations to the Veteran's claim.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


